DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-19 in the reply filed on 6/3/2022 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/3/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-8, 13-15, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Each of claims 5-8, 13-15, and 19 feature the following limitation:
generating a pack header for the media data according to the function type, the communication protocol type, and a preset communication protocol type;

The applicant has not provided any description of the difference between the two communication protocol types or how they are used to generate a single pack header.  Paragraph 42 provides literal support for the language but then defines the header in paragraphs 43 and 44 as not having both a communication protocol type and a preset communication protocol type.  Paragraph 45 states that the header can be based on the communication protocol type and operation instructions according to the preset communication protocol type.  Paragraph 76 provides literal support but does not describe any difference between the two communication protocol types.
It is not clear what the difference is supposed to be in the claimed communication protocol types.  According to section 2163.02 of the MPEP:
The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).
Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it").


In this case it is the applicant’s written description has not provided reasonable clarity as to what the applicant invented and it is not predictable or known in the art how such a header would be crafted with two communication protocol types when those in the art would recognize, based on the applicant’s disclosure, that one communication protocol type would be sufficient for routing the packets to the respective external device.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the multi-dimensional media data of different dimensions" in the first limitation.  There is insufficient antecedent basis for this limitation in the claim.  The limitation previously defines “function types of multi-dimensional media data” but does not specifically define any multi-dimensional data of different dimensions.  
Claim 9 and 16 recite the limitation "the media data of different dimensions" in the first limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "packaging the media data corresponding to the function type" in the third limitation.  There is insufficient antecedent basis for this limitation in the claim.  The second limitation only states that an external device is determined for the purpose of “outputting media data corresponding to a function type”.  It does not establish any specific media data that can be packaged.  See claim 2 for how the determining step of claim 1 is performed prior to any packaging of specific data.  The third limitation is covering an entirely different concept of the term “media data” than the second limitation. 
Claims 9 and 16 recites the limitation "packaging the media data" in the third limitation.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear whether the applicant is referring to the media data of the first limitation or the media data of the second limitation in each claim.
Claim 2, 10, and 17 recite the limitation "the external device list" in the third limitation of each claim.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear that external device list feedback is itself an external device list.
The term “in advance” in claims 2, 10, and 17 is a relative term which renders the claim indefinite. The term “in advance” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim does not reference what “in advance” is with respect to.
Claims 3, 11, and 18 recite the limitation "the communication protocol types corresponding to the function type" in the first determining limitation.  There is insufficient antecedent basis for this limitation in the claim.  The claims do not define such communication protocol types that corresponding to a particular function type.
Claims 4, 12, and 19 recite the limitation "in this transmission".  There is insufficient antecedent basis for this limitation in the claim.  It is not clear what “this” transmission is referring to.
Claims 5-8, 13-15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  It is not clear what the difference is between the communication protocol type and the preset communication protocol type because “the communication protocol type” would appear to be preset for the particular external device that corresponds to the function type.  The disclose does not provide any definition for ascertaining the difference between these two terms.

Note Regarding the Prior Art Rejection
As pointed out in the 112 rejections, the claims are generally incoherent.  The Examiner has attempted to map the claimed invention using the prior art in the interest of compact prosecution.  The Examiner will be able to better evaluate the claims when they clearly cover the applicant’s invention.  Claims 5-9, 13-15 and 19 have not been rejected with prior art because the Examiner did not find such a pack header to be anticipated or obvious by the prior art.  These claims are not indicated as allowable because they do not appear to make sense and they do not appear to be described in a coherent manner by the applicant’s original disclosure.  Therefore they do not appear to cover any particular technology that would be patentable.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-12, 10, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication Number 2017/0026820 by Han et al.
As to claim 1, Han teaches a multi-dimensional media data transmission method, comprising: acquiring a plurality of function types of multi-dimensional media data to be transmitted, wherein the multi-dimensional media data of different dimensions correspond to different function types (paragraphs 36 and 47); determining an external device for outputting media data corresponding to a function type (paragraph 47); and packaging the media data corresponding to the function type according to a communication protocol type (RTSP) of the external device, and transmitting the packaged media data through a communication interface corresponding to the external device (paragraph 47).
As to claim 2, Han teaches the method according to claim 1, wherein the determining the external device for outputting the media data corresponding to the function type comprises: sending an external device query instruction carrying a function type identifier to a registration management module (paragraph 47, the source device accesses its discovered information, which functions as a registration management module, to know what device types are available); receiving an external device list feedback by the registration management module based on the function type identifier (paragraph 47, the source device then knows which device types are available); determining at least one external device in the external device list as the external device for outputting the media data corresponding to the function type (steps 605 and 607 in Figure 6); wherein the external device for outputting the media data corresponding to the function type is registered with the registration management module in advance (paragraphs 23 and 24 and step 601 in Figure 6).
As to claims 3, 14, and 18, RTSP is a present communication protocol type.
As to claims 4 and 12, in Han the same device will be continually used for the same function type.
As to claims 9, 10, 16, and 17, they are rejected for the same reasoning as claims 1 and 2.

Claim(s) 1, 9, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 9,451,313 to Hutchings et al.
As to claim 1, Hutchings teaches a multi-dimensional media data transmission method, comprising: acquiring a plurality of function types of multi-dimensional media data to be transmitted, wherein the multi-dimensional media data of different dimensions correspond to different function types (col. 1, lines 31-40); determining an external device for outputting media data corresponding to a function type (col. 6, lines 29-33); and packaging the media data corresponding to the function type according to a communication protocol type (the transmitted media data is sent via some form of protocol) of the external device, and transmitting the packaged media data through a communication interface corresponding to the external device (col. 1, lines 40-47).
As to claims 9 and 16, they are rejected for the same reasoning as claim 1.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442